SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

456
CA 12-01490
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


GERALD SCHMITT, PLAINTIFF-APPELLANT,

                      V                                             ORDER

SANDRA SCHMITT, DEFENDANT-RESPONDENT.
(APPEAL NO. 4.)


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered July 13, 2012 in a divorce action. The order,
inter alia, denied the motion of plaintiff for leave to reargue his
posttrial motion.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    June 14, 2013                       Frances E. Cafarell
                                                Clerk of the Court